Citation Nr: 1511079	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a balance disorder, to include as secondary to the service-connected bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD), and to include as due to in-service mustard gas exposure, Lewisite exposure, and asbestos exposure.

3.  Entitlement to higher initial disability ratings for bilateral hearing loss, currently rated as 30 percent since October 18, 2010, and 10 percent since January 4, 2012.

4.  Entitlement to earlier effective dates for the bilateral hearing loss, currently rated as 30 percent since October 18, 2010, and 10 percent since January 4, 2012.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and from October 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection, in pertinent part, for bilateral hearing loss, balance disorder, and asthma.  The Veteran filed a Notice of Disagreement (NOD) in February 2012.  The RO issued a Statement of the Case (SOC) in September 2012.  In September 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues. 

In February 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) regarding the service connection issues on appeal.  The transcript of the hearing has been associated in the claims folder.

In April 2013, the Board granted the Veteran's service connection claim for bilateral hearing loss.  The Board then remanded the remaining service connection issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, an August 2013 rating decision granted service connection for bilateral hearing loss, in accordance with the Board's decision.  The RO assigned a 30 percent disability rating, retroactively effective from October 18, 2010, and a 10 percent disability rating, effective January 4, 2012.  In August 2013, the Veteran submitted his NOD, appealing both the initial disability ratings and the effective dates assigned.  The RO issued a SOC in September 2013, and the Veteran submitted his Substantive Appeal on these issues in September 2013.  Thus, the Veteran perfected timely appeals of the increased rating and earlier effective date claims.

In May 2014, the Board remanded this appeal to the RO via the AMC, in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In his September 2013 Substantive Appeal for his initial rating and earlier effective date claims, the Veteran requested another hearing before a VLJ of the Board.  In a December 2014 letter, he was notified that his Board hearing had been scheduled for February 4, 2015.  In a subsequent January 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a second Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2014).

The Board notes that additional evidence was submitted into the record following the most recent readjudication of the initial rating and earlier effective date claims in the September 2013 SOC.  To date, these pertinent records have not been reviewed by the Agency of Original Jurisdiction (AOJ) for these claims, and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of these issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service Connection Claims

Regarding the balance disorder and respiratory claims, in May 2014, the Board remanded these claims for VA addendum opinions.  Upon remand, nothing was completed on these claims and addendum medical opinions were not obtained.  Therefore, these claims must be remanded again for addendum VA medical opinions to be obtained.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Initial Rating Claim

Initially, the most recent VA treatment records in the claims file are dated from September 2013 and are from the VA Community-Based Outpatient Clinic (CBOC) in Lawton/Fort Sill, Oklahoma.  Upon remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, at his February 2013 Board hearing, the Veteran testified that he received a private audiological test from Dr. L.I. at the Hearing Solutions in February 2012.  To date, the AOJ has not made attempts to obtain these pertinent treatment records, and the records are not currently in the claims file.  Upon remand, attempts must be made to obtain and associate these treatment records with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).
Finally, the Veteran last was afforded a VA examination to determine the severity of the service-connected bilateral hearing loss in January 2012, which was used as the basis for granting service connection for bilateral hearing loss.  This examination is now over three years old.  The January 2012 VA examiner found that the Veteran's bilateral hearing loss did not cause him any functional impairment in his daily activities.  Since that examination, however, the Veteran's spouse, in a February 2015 statement, described the Veteran's difficulties understanding in conversations with others due to his service-connected bilateral hearing loss.  This suggests a change in the effect of the Veteran's service-connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected bilateral hearing loss.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Earlier Effective Date Claim

Since the earlier effective date claim may be affected by the development noted above (particularly for the initial rating claim and any potential records obtained), the Board's decision as to this claim will be held in abeyance pending the outcome of that development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the VA CBOC in Lawton/Fort Sill, Oklahoma, dated since September 2013 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Send the Veteran a letter requesting the name and address of his private physician, Dr. L.I., at the Hearing Solutions regarding the Veteran's audiological treatment in February 2012 (as described at his February 2013 Board hearing).  If the appropriate authorization is obtained, then the AOJ should obtain these pertinent  
private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the original May 2013 VA ear examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination for the purpose of providing an addendum opinion.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  The examiner is asked to address the following questions:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed orthostatic hypotension (previously claimed as a balance disorder) is causally related to an injury or incident that occurred during the Veteran's active military service?  

b. If the answer to question (a) is "No," is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed orthostatic hypotension (previously claimed as a balance disorder) was caused by, or the result of, the Veteran's service-connected bilateral sensorineural hearing loss?

c. If the answer to question (b) is "No," is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's service-connected bilateral sensorineural hearing loss aggravated the currently diagnosed orthostatic hypotension (previously claimed as a balance disorder)?  In this special context, "aggravation" has occurred when it has been medically determined that the orthostatic hypotension has undergone an identifiable permanent increase in severity that was caused by, or the result of, the Veteran's service-connected bilateral sensorineural hearing loss.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the October 2010 positive nexus opinion by the VA physician and the January 2012 VA examiner's negative nexus opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

4.  Ask the original May 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining etiology of the Veteran's currently diagnosed COPD.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following question: is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed COPD is causally or etiologically related to an injury or incident that occurred during the Veteran's active duty service, to specifically include the Veteran's claimed cold exposure during service?

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current state of his service-connected bilateral hearing loss.
The claims folder must be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of both ears. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak, 21 Vet. App. at 447.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

6.  The AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

7.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

